Title: To Thomas Jefferson from P.P.F. Degrand, 14 June 1824
From: Degrand, P.P.F.
To: Jefferson, Thomas


Sir,


There seems to be an error in the date of the Hon John Adams’ letter to you, which drew forth your admirable letter of the 12 Octr—I allude to the letters published in the Boston Patriot of the 12 Instt.May I beg leave to suggest whether a word from you on the subject would not be useful to place the subject beyond all doubt?Accept the renewed assurance of my distinguished regard & esteem P. P. F. Degrand